Citation Nr: 0209129	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in February 
1999 of the Department of Veterans Affairs (VA) Regional 
Office in Boston, Massachusetts, (the RO), which determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.  In an August 2000 decision, the Board determined 
that new and material evidence had been submitted and the 
Board reopened the claim for service connection for a 
psychiatric disorder.  The Board remanded this matter to the 
RO for additional development.  


FINDING OF FACT

A psychiatric disorder was not manifested in service or 
within one year from service separation, and is not related 
to the veteran's period of service.    


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychosis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

The veteran had active service from September 1956 to 
September 1960.

Service medical records are unavailable and presumably 
destroyed by fire.

A July 7, 1983 neuropsychological consultation report 
indicates that the veteran was being evaluated at the B. 
Hospital after being found in his basement of his burnt home 
by his family.  It was noted that the veteran had fired guns 
in the home and had told police that he attempted suicide 
although he later denied this.  The veteran's family reported 
that he had been acting strangely for over six months and his 
behavior included severely beating his 18 year old daughter.  
The consultation report indicates that the veteran's past 
medical history was unremarkable.  Dr. R.F., the consulting 
neurologist, stated that the impression was that the veteran 
most likely had a psychotic depression and this was possibly 
a manifestation of bipolar illness and his excessive working 
may be hypomanic activity.  Dr. R.F. stated that the veteran 
did have neurological soft signs in the right nasolabial fold 
flattening and the reflex asymmetries as well as the six 
month behavioral change.  Dr. R.F. ordered additional tests.  

A July 28, 1983 competency evaluation report reveals that the 
veteran was admitted to the B. Hospital in June 1983 by the 
District Court of B. because the Court wanted an opinion as 
to the veteran's competence and his criminal responsibility.  
The veteran reported that he spent four years on active duty 
and two years on Reserves.  It was noted that the veteran 
apparently had no history of serious physical problems.  The 
evaluation report notes that six months prior, the veteran 
assaulted his daughter.  The probation officer indicated that 
it was a serious assault.  It was noted that the veteran's 
use of alcohol was questionable.  The evaluator conferred 
with R.L., the veteran's former therapist who saw him 
approximately eight times two or three years ago.  The former 
therapist indicated that he thought the veteran was a manic-
depressive for whom medication would have been useful but the 
veteran did not follow through with those recommendations.  
The former therapist questioned whether the veteran also had 
a drinking problem.  It was the evaluator's opinion that the 
veteran had a bipolar illness in which he had several periods 
of time throughout the year in which his mood was 
predominantly elevated, expansive and irritable.  The 
evaluator stated that the veteran had this disorder for two 
or three years and perhaps longer but that he did not come to 
the attention of the mental health community until he had 
this incident with the rifles in his basement.  

September 1992 hospital records from the M. Hospital indicate 
that the veteran underwent neurological examination.  A 
Magnetic Resonance Imaging (MRI) scan of the veteran's brain 
revealed findings consistent with an old left frontal pole 
extracerebral hematoma of indeterminate age.  The veteran 
underwent neurological examination.  He reported being 
knocked out by a blow to the head by a fist when he was in 
his 20's.  The veteran reported that he was unconscious for 
only a few minutes, and that he did not go to a hospital and 
did not have headaches afterward. Upon examination, the 
veteran's mental status was not remarkable.  The examiner's 
impression was that a subdural hematoma could occur with a 
trivial head injury, and that it could resolve to thick 
organized fibrous tissue.  The examiner noted that the 
subdural hematoma may relate to slight sidedness in motor 
examination, but that it did not contribute to the veteran's 
present psychiatric state.

A September 1992 neuropsychological consultation report 
indicates that the neuropsychologist indicated that the 
veteran may have sustained a closed head injury at some 
earlier time that went untreated and that the veteran 
described such an injury with loss of consciousness occurring 
several years earlier.  The neuropsychologist noted that 
although the veteran's psychiatric disorder probably 
contributed to the neuropsychological picture, the pattern 
and extent of cognitive deficits particularly his verbal 
memory problems suggested cortical deficits above and beyond 
those typically seen in psychiatric patients.  The 
neuropsychologist noted that the MRI results supported this 
conclusion.  The neuropsychologist stated that the veteran's 
disinhibited and impulsive behavior, verbal memory deficit, 
disorganized and confabulatory responses, contextual 
blurring, impaired word list generation, impaired self-
control motor functions, and motor perseveration were all 
consistent with the neuropsychological profile of a head-
injured patient.  The neuropsychologist stated that an 
exacerbation of the veteran's psychiatric symptoms 
superimposed on a head injury may account for his current 
neuropsychological profile.  The neuropsychologist also 
stated that an alternative explanation for his cognitive 
deficits was early stage Alzheimer's disease, though this 
possibility was less likely given his preserved confrontation 
naming and visual memory abilities.  The neuropsychologist 
also noted that the veteran's conflation and confabulatory 
tendencies were consistent with chronic alcohol abuse 
however, the veteran denied a history of heavy drinking.  

An October 1993 Social Security Administration (SSA) decision 
indicates that the veteran was disabled due to various 
disorders including severe bipolar disorder, manic, with 
psychotic features and a chronic subdural hematoma.  The SSA 
decision indicates that the record reveals that the veteran 
had a lengthy history of severe mood swings, impulsivity, and 
"severe out of control behavior."  It was noted that the 
loss of his home to a fire in 1983 led to a suicide attempt 
and a three month hospitalization at B. State Hospital where 
bipolar disorder, manic was diagnosed and treatment with 
lithium citrate was instituted.  The SSA records note that 
another maniac episode and associated charges of assault to 
commit rape resulted in another stay in B. State Hospital 
from November 1984 to January 1985.  The report indicates 
that since the veteran's first hospitalization, he remained 
in outpatient psychiatric treatment.  The report indicates 
that around the end of July 1992, the veteran became 
increasingly agitated, irritable, angry, and impulsive and he 
had increased energy, insomnia, and diminished appetite with 
weight loss.  The veteran had auditory hallucinations, 
delusional thinking, extreme hostility, bizarre behavior, and 
homicidal and suicidal ideation.  He was admitted to the M. 
Hospital in September 1992 for psychiatric care.  During the 
four week stay, the veteran's medication were adjusted.  
Evaluations during the hospital stay produced evidence of a 
chronic subdural hematoma which appeared to affect his motor 
functioning, but not his psychiatric state.   

In August 1995, the veteran filed a claim for service 
connection for manic depression.  

The veteran underwent a VA examination in October 1995.  The 
examiner noted that the entire history was provided by the 
veteran and his spouse and a claims file was not available.  
Regarding service, the veteran stated that he may have had 
psychiatric problems in service.  He reported that when he 
went out with friends in Germany, after a few drinks, he 
would end up in fights.  The veteran reported that he was an 
organizational supply specialist.  The diagnosis was bipolar 
disorder, chronic, severe, mixed.  Upon examination, the 
veteran spoke in a disjointed fashion, repeating himself 
quite often.  His answers were not always coherent and 
relevant.  The examiner questioned whether the veteran was 
already hypomanic while in service.  It was noted that the 
veteran was in need of long-term psychiatric follow-up care. 

In an August 1998 Board decision, service connection for a 
psychiatric disorder was denied.  

In September 1998, the veteran filed a claim to reopen the 
claim for service connection for a psychiatric disorder.  The 
veteran asserted that the subdural hematoma contributed to 
his psychiatric disorder.  

In September 1998, an undated case report was received.  The 
report indicates that the veteran's boxing years could have 
caused irreversible brain damage, contributing to his 
psychosis, and that the chronic subdural hematoma could have 
been sustained during his boxing years.

In a September 1998 medical statement, the veteran's 
psychiatrist, J.G., stated that the veteran had a bipolar 
affective disorder for many years.  Dr. J.G. indicated that 
while the veteran's formal psychiatric history dated back to 
the 1980's, his history included previous head trauma and 
radiographic evidence of a subdural hematoma.  Dr. J.G. 
opined that it was certainly conceivable that this trauma to 
the veteran's head had contributed adversely to the veteran's 
overall neuropsychiatric condition.

In February 1999 statement, the veteran asserted that head 
trauma in service caused the subdural hematoma and this 
caused his psychiatric disorder.   

In a July 1999 statement, the veteran reported that he 
enlisted in the Air Force in 1956 and he had no physical or 
psychological problems.  The veteran stated that he was in a 
boxing team in Europe in 1958 to 1959 where he participated 
in the Armed Forces Intramural Boxing Teams.  The veteran 
stated that he was involved in numerous matches and boxing 
events.  He stated that during one of the matches, he was 
knocked down and he hit the back of his head and he was 
knocked unconscious.  The veteran stated that as the years 
went by, he developed a subdural hematoma which developed 
into his present psychiatric disorder and neuropsychological 
problems.  The veteran asserted that he was treated at the M. 
Hospital where the treating physicians and psychologists have 
given the veteran medical opinions that his current condition 
was related to the blow to the head that he received in 
service.  

The veteran underwent a VA neurological examination in August 
1999.  He reported that he was in a boxing match in service 
in 1958, that he was hit in the face and knocked backwards, 
that he hit the back of his head, and he was rendered 
unconscious.  The veteran reported that he lost consciousness 
for several minutes, but was able to get up and return to his 
barracks.  He also returned to full active duty.  The 
examiner noted that the veteran, himself, was unable to give 
much of a coherent history, and that he was dependent in 
activities of daily living.

The neurologic diagnosis was contusion, left frontal subdural 
hematoma.  The examiner noted that the veteran had a brief 
loss of consciousness in a boxing fight in 1958, and has had 
a long course of severe and debilitating psychiatric 
difficulties that may or may not predate that injury.  The 
examiner stated that there was evidence of a left frontal 
pole subdural hematoma.  The examiner was asked for an 
opinion as to the relationship, if any, between the veteran's 
head trauma and his current neuropsychiatric condition.  The 
examiner opined that the nature of the veteran's head injury 
with brief loss of consciousness and left frontal pole 
subdural hematoma would not contribute significantly to the 
veteran's current neuropsychiatric dysfunction.  The examiner 
did not think that the veteran's current level of functioning 
was a direct result of his head injury. 

The veteran underwent a VA mental disorders examination in 
August 1999.  The examiner noted that the veteran was not a 
good historian and that his wife assisted him.  Upon 
examination, the veteran's memory was patchy at best.  The 
diagnosis was bipolar disorder, II.  The examiner assigned a 
GAF (Global Assessment of Functioning) score of 30, 
indicative of serious impairment in communication or 
judgment.  The examiner noted that the veteran was not 
competent for VA purposes.  Records show that the examiner 
was asked for an opinion as to the relationship, if any, 
between the veteran's boxing injury in 1958 and his current 
psychiatric condition.  The examiner opined that it was not 
possible to make a direct connection between the two.  
However, the examiner noted that from talking to the 
veteran's spouse and reviewing hospital reports and the 
letter from the veteran's psychiatrist, it would seem that 
the head trauma experienced in service and the subsequent 
problems the veteran has had would contribute to any 
psychiatric illness subsequent to the injury. 

In a March 2002 statement, Dr. A.L., a neurologist, stated 
that the veteran was being followed for frontal lobe syndrome 
of a complex nature.  Dr. A.L. noted that while the veteran 
was in service, he sustained a head injury while boxing.  Dr. 
A.L. stated that in 1992, it was discovered that the veteran 
had a calcified left frontal subdural hematoma.  Dr. A.L. 
stated that a diagnosis of bipolar illness was made but also 
the presence of organic brain dysfunction consistent with 
trauma was clearly established.  Dr. A.L. stated that the 
veteran underwent treatment for anterior cerebral artery 
aneurysm which was uneventful.  Dr. A.L. noted that the 
veteran exhibited some symptoms consistent with tardive 
dyskinesia reflecting antipsychotic drugs, and most recently, 
he has improved a lot with the introduction of Seroquel and 
the discontinuation of Zyprexa.  Dr. A.L. stated that it was 
her opinion that the head injury resulted in the subdural 
hematoma which by 1992 was calcified and quite small.  Dr. 
A.L. stated that it was more likely than not that this head 
injury was significant and played a role in the induction of 
the neurologic syndrome currently evident with many 
influencing factors as described above.  

In a March 2002 statement, Dr. P.S. a behavioral neurologist, 
stated that the veteran was referred for a second opinion.  
It was noted that the veteran reported having at least one 
head injury during his second decade.  The veteran reported 
that he was pushed backwards and hit his head on cement.  The 
veteran noted that he was in the Air Force and he 
participated in the Olympic Boxing Team of the Armed Forces.  
Dr. P.S. reviewed the veteran's medical records and medical 
history.  Dr. P.S. stated that the veteran had evidence of 
frontotemporal dementia superimposed on a longstanding 
frontal encephalopathy with an organic brain disorder.  Dr. 
P.S. stated that it was her professional opinion, after 
review of the veteran's history, as documented above and 
available in his records, that it was more likely than not 
that his current psychiatric condition was directly due to 
his suffering a head injury while on active duty in the Air 
Force.  Dr. P.S. stated that the veteran's prognosis was poor 
and he would never return to full intellectual capacity and 
he was likely to get worse as he ages.  

Analysis

Initial Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a psychiatric 
disorder, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA psychiatric and 
neurological examinations to determine the nature and extent 
of his psychiatric disorder and to obtain an opinion as to 
the etiology of the disorder.  He and his representative have 
been provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  The RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Review of the record reveals that the RO made several 
attempts to obtain the veteran's service medical records. 
However, the evidence of record shows that it is reasonably 
certain that the records do not exist and further efforts 
would be futile since the evidence of record shows that the 
records have been destroyed in a fire in 1973.  In a July 
1996 statement, the National Personnel Records Center (NPRC) 
informed the RO that they were unable to locate the veteran's 
service medical records.  In August 1996, the RO advised the 
veteran that they were unable to locate his service medical 
records.  In November 2000, the RO again requested the NPRC 
to search for the veteran's service medical records.  In May 
2001, the NPRC informed the RO that veteran's service medical 
records were destroyed in a fire and could not be 
reconstructed.  In October 2001, the RO informed the veteran 
that they were unable to locate his service medical records 
and the RO asked the veteran to submit other evidence of his 
disability in service such as statements from service 
personnel who have treated the veteran, "buddy" statements 
from persons who knew of the veteran's disabilities, or 
employment physical examination reports.  In a February 2002 
statement, the veteran stated that he had no "buddy" 
statements or affidavits to submit.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit held that a single request for pertinent service 
medical records specifically requested by a claimant and not 
obtained by the RO does not fulfill the duty to assist.  In 
reaching this conclusion, the Federal Circuit stated that VA 
has substantively defined its obligation to obtain service 
medical records such that the RO is required to make a 
supplemental request in situations where records are not 
obtained after one request. 

The Board finds that the RO complied with the requirements of 
Hayre by making a supplemental request for the service 
medical records.  The Board also finds that the RO complied 
with the provisions of the VCAA because the RO made attempts 
to obtain the service medical records until it was determined 
that additional attempts would be futile and the records no 
longer existed.  The RO also notified the veteran that they 
were unable to obtain the service medical records.  The RO 
also informed the veteran that he may submit alternative 
sources of evidence such as copies of treatment records since 
service and the veteran was told to submit any other evidence 
that would support his claim.

Discussion

The veteran asserts that he is entitled to service connection 
for a psychiatric disorder.  He contends that he was on an 
Armed Forces Boxing team and he incurred a head injury when, 
while boxing, he was knocked down and he hit the back of his 
head on cement.  He stated that he was knocked unconscious.  
The veteran asserts that this led to the development of a 
subdural hematoma which developed into his current 
psychiatric disorder and neuropsychological problems.  

As discussed above, the veteran's service medical records are 
unavailable and have been destroyed.  The Court of Appeals 
for Veterans' Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

There is medical evidence which establishes that the veteran 
currently has a psychiatric disorder.  The medical evidence 
of record reflects a diagnosis of bipolar disorder.  The 
medical evidence dated in 2002 also reflect diagnoses of 
organic brain dysfunction and frontotemporal dementia 
superimposed on a longstanding frontal encephalopathy with an 
organic brain disorder.  

The veteran's service medical records have not been located 
and are presumed to be destroyed.  The veteran has not 
submitted any medical evidence showing treatment of a bipolar 
disorder in service or soon after service separation.  There 
is no competent evidence manifestation of bipolar disorder to 
a compensable degree within one year from service separation 
in September 1960.  Thus, service connection for bipolar 
disorder on a presumptive basis is not warranted.  See 
38 C.F.R. § 3.307, 3.309.  

The Board finds that the evidence of record shows that the 
veteran's psychiatric disorder, bipolar disorder, was first 
manifested more than 20 years after service separation.  The 
medical evidence of record shows that the veteran's 
psychiatric disorder first manifested in the early 1980's.  
Hospital records dated in July 1983 indicate that the 
veteran's former therapist, who had treated the veteran in 
the early 1980's, stated that the veteran had manic-
depression and a possible drinking problem.  Bipolar disorder 
was detected in July 1983 when the veteran was hospitalized 
after a suicide attempt.  The 1983 hospital records indicate 
that the veteran most likely had a psychotic depression which 
was possibly a manifestation of bipolar illness.  According 
to the veteran's family, his violent and strange behavior had 
started six months earlier.  

The veteran and his representative assert that the veteran 
developed a bipolar disorder due to a subdural hematoma that 
was incurred in service while the veteran was a boxer.  The 
Board finds that the evidence of record does not support this 
contention.  

There is medical evidence that the veteran has a subdural 
hematoma.  September 1992 hospital records from the M. 
Hospital indicate that an MRI scan of the veteran's brain 
revealed findings consistent with an old left frontal pole 
extracerebral hematoma.  The age of the hematoma was 
indeterminate.  

There is no medical evidence that the subdural hematoma was 
incurred in service.  The only evidence of service incurrence 
of the subdural hematoma is the veteran's own statements.  
The veteran's own implied assertions that he incurred a 
hematoma due to the alleged head injury in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although a layperson, such as the veteran, 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The Board also finds that the veteran's statements regarding 
the alleged head injury in service to have no credibility.  
The Board points out that the veteran did not allege that he 
incurred a head injury in service due to a boxing injury 
until he filed the application to reopen the claim for 
service connection for a psychiatric disorder in 1998.  When 
the veteran initially filed the claim for service connection 
for a psychiatric disorder in 1995, he made no mention of a 
head injury in service.  He did not report incurring a boxing 
injury.  The veteran did not report incurring a head injury 
in service at the October 1995 VA examination.  He did report 
that he would have a few drinks in service and then would end 
up fighting.  The veteran reported that he was an 
organizational supply specialist.  He did not mention that he 
was on the Armed Forces Boxing team.  The Board also points 
out that the hospital records dated in 1983 and 1992 make no 
mention of an in-service head injury due to boxing.  The 1983 
hospital records indicate that the veteran's past medical 
history was unremarkable.  The hospital records note the 
veteran's violent behavior, but there is no indication that 
the veteran incurred a head injury in service.  The September 
1992 hospital records indicate that the veteran did report 
being knocked out in his twenties by a blow from a fist, but 
the veteran did not indicate that this occurred during 
service or when he was a boxer in service.  He also was 
described as tending to confabulate and conflate.  This is a 
medical observation that diminishes the credibility of any 
historical information he gives.  

The Board also points out that the medical evidence of record 
shows that the veteran was incompetent and incoherent at the 
time the veteran made the statements regarding the alleged 
inservice head injury.  The Board notes that the veteran 
submitted a statement in July 1999 in which he described in 
detail the head injury in service.  However, the medical 
evidence of record shows that upon examination in October 
1995, the veteran spoke in a disjointed fashion and his 
answers were not always coherent and relevant.  Upon 
examination in August 1999, the VA examiners indicated that 
the veteran himself was unable to give much of a coherent 
history and the spouse assisted the veteran with the report 
of history.  The VA examiner who performed the VA psychiatric 
examination stated that the veteran was not competent.  Thus, 
the Board finds that it is highly unlikely that the veteran 
himself drafted the July 1999 statement detailing the claimed 
in-service head injury.  

Although the Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. 
App. 341, 345 (1999).  In this case, the Board finds that the 
veteran's statements that he incurred a head injury in 
service are self-serving and not credible because such 
statements are inconsistent with previous statements made.  
Furthermore, the most detailed statements appear to be made 
by a person other than the veteran.  
   
The veteran has provided statements by various health care 
providers that indicate that the head trauma in service 
caused the subdural hematoma and led to the development of 
the veteran's bipolar disorder and the neuropsychiatric 
disorders.  The Board notes that in the September 1998 
medical statement, by the veteran's psychiatrist, Dr. J.G., 
opined that it was certainly conceivable that the trauma to 
the veteran's head had contributed adversely to the veteran's 
overall neuropsychiatric condition.  In a March 2002 
statement, Dr. A.L., a neurologist, stated that it was her 
opinion that the head injury resulted in the subdural 
hematoma which by 1992 was calcified and quite small.  In a 
March 2002 statement, Dr. P.S. a behavioral neurologist, 
stated that based upon review of the veteran's history and 
records, it was more likely than not that the veteran's 
current psychiatric condition was directly due to the head 
injury in service while on active duty in the Air Force.  
Also, the VA psychiatrist who performed the August 1999 VA 
psychiatric examination stated that from talking to the 
veteran's spouse and reviewing hospital reports and the 
letter from the veteran's psychiatrist, it would seem that 
the head trauma experienced in service and the subsequent 
problems the veteran has had would contribute to any 
psychiatric illness subsequent to the injury.

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing 
so, the Board is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

The Board finds that these medical statements are speculative 
and have limited probative value.  In Black v. Brown, 
5 Vet. App. 177, 180 (1993), the Court stated that the Board 
may discount medical opinions that amount to general 
conclusions based on history furnished by the claimant and 
that are unsupported by the clinical evidence.  It is clear 
that the psychiatrists, neurologist and the behavioral 
neurologist were basing their conclusions upon the veteran's 
and the veteran's spouse's statements, since there is no 
medical evidence that the veteran sustained a head injury in 
service or that he incurred a hematoma in service.  The 
veteran himself stated that he did not obtain medical 
treatment for the alleged head injury.  The psychiatrists, 
neurologist and the behavioral neurologist do not cite to the 
medical evidence which supports their medical conclusions.  

Furthermore, the Board points out that there are two medical 
statements by neurologists that indicate that the hematoma 
did not contribute to the veteran's present psychiatric 
state.  In the September 1992 medical statement, the 
neurologist reviewed the veteran's MRI findings that detected 
the subdural hematoma.  The neurologist stated that the 
hematoma may relate to the veteran's slight sidedness in 
motor examination, but that it did not contribute to the 
veteran's present psychiatric state.  The VA neurologist who 
performed the August 1999 VA neurological examination stated 
that the left frontal pole subdural hematoma would not 
contribute significantly to the veteran's current 
neuropsychiatric dysfunction.  The Board finds these medical 
opinions to be highly probative.  In evaluating the probative 
value of medical statements, the Board looks at factors such 
as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The Board finds that the neurologists 
are specialists in the diseases of the brain and they have 
the medical competence to render a medical opinion as to 
whether a hematoma could cause a psychiatric disorder.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted competent 
evidence of a connection between the veteran's service and 
his psychiatric disorder.  The medical evidence shows that 
the bipolar disorder first manifested approximately 20 years 
after service.  The medical evidence shows that the veteran 
has a subdural hematoma, but there is no competent medical 
evidence that the subdural hematoma was incurred in service.  
The medical evidence of record shows that the age of the 
hematoma was indeterminate.  Thus, the Board finds that 
service connection for a psychiatric disorder is not 
warranted, since the preponderance of the evidence shows that 
the psychiatric disorder was not incurred in service and 
there is no evidence of a relationship between the current 
psychiatric disorder and disease or injury during service.  
All of the favorable medical opinions rest on the veteran's 
reported history of a head injury in service.  Without that 
history there is no connection to service.  The Board rejects 
that history as not credible.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim, and the claim is therefore denied.  

Since the preponderance of the evidence is against the claim 
for service connection for a psychiatric disorder, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  VCAA; Gilbert, 1 Vet. App. 49.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

